Exhibit 10.4

 

SUBSCRIPTION AGREEMENT

 

DATED AS OF DECEMBER 22, 2003

 

BY AND AMONG

 

GLDD ACQUISITIONS CORP.

 

AND THE PURCHASERS LISTED ON

 

THE SCHEDULE OF PURCHASERS

 

ATTACHED HERETO

 

i

--------------------------------------------------------------------------------


 

GLDD ACQUISITIONS CORP.

 

SUBSCRIPTION AGREEMENT

 

THIS AGREEMENT is made as of December 22, 2003, by and among GLDD Acquisitions
Corp., a Delaware corporation (the “Company”), and the Persons set forth on the
“Schedule of Purchasers” attached hereto (hereinafter referred to collectively
as the “Purchasers” and individually as a “Purchaser”).  The Purchasers will
purchase, severally and not jointly, the Securities listed on the Schedule of
Purchasers attached hereto.  Capitalized terms used, but not otherwise defined
herein, are defined in Section 9 hereof.

 

The parties hereto agree as follows:

 

Section 1.               Authorization and Closing.

 

1A.          Authorization of the Securities.  The Company will (prior to
Closing, as defined below) authorize the issuance and sale to the Purchasers of
(i) an aggregate of 84,625 shares of the Company’s Series A Preferred Stock, par
value $0.01 per share (the “Preferred Stock”), having the rights and preferences
set forth in the Amended and Restated Certificate of Incorporation attached
hereto as Exhibit A (the “Certificate of Incorporation”), at a purchase price of
$1,000 per share, and (ii) an aggregate of 850,000 shares of the Company’s
Common Stock, par value $0.01 per share (the “Common Stock”), at a purchase
price of $10 per share.  The Preferred Stock and the Common Stock are sometimes
collectively referred to herein as “Securities”.

 


1B.          PURCHASE OF SECURITIES.   ON THE BASIS OF THE REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS SET FORTH HEREIN, AT THE CLOSING, THE
COMPANY WILL SELL TO EACH PURCHASER, AND, SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, EACH PURCHASER WILL PURCHASE FROM THE COMPANY, THE SECURITIES
SET FORTH BESIDE SUCH PURCHASER’S NAME ON THE SCHEDULE OF PURCHASERS ATTACHED
HERETO, AT THE PURCHASE PRICE PER SHARE SET FORTH IN SECTION 1 ABOVE.  THE SALE
TO AND PURCHASE BY EACH PURCHASER OF THE SECURITIES TO BE PURCHASED BY SUCH
PURCHASER HEREUNDER WILL CONSTITUTE A SEPARATE SALE AND PURCHASE.

 

1C.          The Closing.  The closing of the purchase and sale of the
Securities (the “Closing”) shall take place at the offices of Kirkland & Ellis
LLP, 200 East Randolph Drive, Chicago, IL 60601 simultaneously with the Closing
of the Acquisition, as defined below.  At the Closing, the Company shall deliver
to each Purchaser instruments evidencing the Securities to be purchased by such
Purchaser registered in the Purchaser’s name upon payment of the purchase price
thereof by wire transfer of immediately available funds in the aggregate amount
set forth on the Schedule of Purchasers to an account specified by the Company
prior to the Closing.

 

Section 2.               Conditions of Each Purchaser’s Obligation at the
Closing.  The obligation of each Purchaser to purchase and pay for the
Securities at the Closing is subject to the satisfaction as of the Closing of
the following conditions:

 

2A.          Representations and Warranties; Covenants.  The representations and
warranties contained in Section 6 hereof shall be true and correct in all
material respects at and

 

1

--------------------------------------------------------------------------------


 

as of the Closing as though then made, except to the extent of changes caused by
the execution, delivery and performance of the agreements expressly referred to
in this Section 2, and the Company shall have performed in all material respects
all of the covenants and agreements required to be performed by it hereunder
prior to or at the Closing.

 

2B.          Amendment of Certificate of Incorporation.  The Company’s
Certificate of Incorporation shall have been amended to include the provisions
set forth in Exhibit A hereto, shall be in full force and effect under the laws
of Delaware as of the Closing as so amended and shall not have been further
amended or modified.


 

2C.          Amendment of the Company’s Bylaws.  The Company’s Bylaws shall have
been amended and restated in the form set forth in Exhibit B hereto and shall be
in full force and effect as of the Closing as so amended and restated and shall
not have been further amended or modified.

 

2D.          Registration Rights Agreement.  The Company and the Purchasers
shall have entered into a registration rights agreement in form and substance as
set forth in Exhibit C attached hereto (the “Registration Rights Agreement”),
and the Registration Rights Agreement shall be in full force and effect as of
the Closing.

 

2E.           Management Agreement.  The Company shall have entered into a
Management Equity Agreement, in form and substance as set forth in Exhibit D
attached hereto (the “Management Agreement”), and the Management Agreement shall
not have been amended or modified and shall be in full force and effect as of
the Closing.

 

2F.           Securities Law Compliance.  The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Securities pursuant to this Agreement in
compliance with such laws.

 

2G.          Closing Fee to MDP.  At the Closing, the Company shall, or shall
cause its Subsidiaries to, pay to Madison Dearborn Capital Partners IV, L.P.
(“MDP”) or its designee, a closing fee of $3,570,000.

 

2H.          Merger Agreement.  The Agreement and Plan of Merger, dated as of
November 12, 2003, among the Company, GLDD Merger Sub, Inc., Great Lakes Dredge
& Dock Corporation (“GLDD”) and Vectura Holding Company LLC (the “Merger
Agreement”), shall be in full force and effect as of the Closing, and the Merger
Agreement shall not have been amended or modified in any material respect.  The
acquisition contemplated by the Merger Agreement (the “Acquisition”) shall have
been consummated without waiver of any condition to GLDD’s obligations
thereunder.

 

2I.            Bank Agreement.  The Company, GLDD, certain Subsidiaries of GLDD,
Lehman Brothers Inc., Credit Suisse First Boston, acting through its Cayman
Islands Branch, Bank of America N.A., the financial institutions from time to
time party thereto, as lenders, GLDD and certain Subsidiaries of GLDD shall have
entered into that certain Credit Agreement and related documents (collectively,
the “Bank Agreement”) in form and substance satisfactory

 

2

--------------------------------------------------------------------------------


 

to MDP and the Bank Agreement shall not have been amended or modified and shall
be in full force and effect as of the Closing.

 

2J.           HYD Offering.  GLDD shall have received not less than $170,000,000
in an offering of GLDD’s Senior Subordinated Notes on terms reasonably
satisfactory to MDP.


 

2K.          Closing Documents.  The Company shall have delivered to each
Purchaser all of the following documents:

 


(I)            AN OFFICER’S CERTIFICATE, DATED THE DATE OF THE CLOSING, STATING
THAT THE CONDITIONS SPECIFIED IN SECTION 1, SECTIONS 2A THROUGH 2J, INCLUSIVE,
AND SECTIONS 2L AND 2N HAVE BEEN FULLY SATISFIED;


 


(II)           CERTIFIED COPIES OF (A) THE RESOLUTIONS DULY ADOPTED BY THE
COMPANY’S BOARD OF DIRECTORS AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, THE MANAGEMENT AGREEMENT,
THE MERGER AGREEMENT, THE BANK AGREEMENT, AND EACH OF THE OTHER AGREEMENTS AND
INSTRUMENTS CONTEMPLATED HEREBY AND THEREBY (COLLECTIVELY, THE “TRANSACTION
AGREEMENTS”), THE FILING OF THE AMENDMENT AND RESTATEMENT OF THE CERTIFICATE OF
INCORPORATION REFERRED TO IN SECTION 2B, THE AMENDMENT AND RESTATEMENT OF THE
COMPANY’S BYLAWS REFERRED TO IN SECTION 2C, THE ISSUANCE AND SALE OF THE
SECURITIES AND THE CONSUMMATION OF ALL OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS (THE “TRANSACTIONS”), AND (B) THE
RESOLUTIONS DULY ADOPTED BY THE COMPANY’S STOCKHOLDERS ADOPTING THE AMENDMENT
AND RESTATEMENT OF THE CERTIFICATE OF INCORPORATION REFERRED TO IN SECTION 2B;


 


(III)          CERTIFIED COPIES OF THE COMPANY’S CERTIFICATE OF INCORPORATION
AND BYLAWS, EACH AS IN EFFECT AT THE CLOSING;


 


(IV)          INSTRUMENTS EVIDENCING THE SECURITIES REGISTERED IN EACH
PURCHASER’S NAME; AND


 


(V)           COPIES OF ALL THIRD PARTY AND GOVERNMENTAL CONSENTS, APPROVALS AND
FILINGS REQUIRED IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
(INCLUDING ALL BLUE SKY LAW FILINGS).


 

2L.           Proceedings.  All corporate and other proceedings taken or
required to be taken by the Company in connection with the Transactions to be
consummated at or prior to the Closing and all documents incident thereto shall
be reasonably satisfactory in form and substance to MDP.

 

2M.         Compliance with Applicable Laws.  The purchase of the Securities by
each Purchaser hereunder shall not be prohibited by any applicable law or
governmental rule or regulation.

 

2N.          Government Consents; Waiting Periods.  The Company shall have
obtained all necessary government consents and approvals, made all required
governmental

 

3

--------------------------------------------------------------------------------


 

filings (including under the HSR Act), and all waiting periods applicable under
the HSR Act shall have expired or been terminated.

 

2O.          Waiver.  Any condition specified in this Section 2 may be waived on
behalf of the Purchasers if consented to in writing by MDP.

 

Section 3.               Transfer of Restricted Securities.

 

3A.          General Provisions.  In addition to any other restrictions on
transfer to which such shares may be subject, Restricted Securities are
transferable only pursuant to (i) Public Offerings registered under the
Securities Act, (ii) Rule 144 or Rule 144A of the Securities and Exchange
Commission (or any similar rule or rules then in force) if such rule is
available and (iii) subject to the conditions specified in Section 3B below, any
other legally available means of transfer.

 

3B.          Opinion Delivery.  In connection with the transfer of any
Restricted Securities (other than a transfer described in Section 3A(i) or (ii)
above), upon the request of the Company, the holder thereof shall deliver
written notice to the Company describing in reasonable detail the transfer or
proposed transfer, together with an opinion of Kirkland & Ellis LLP or other
counsel which (to the Company’s reasonable satisfaction) is knowledgeable in
securities law matters to the effect that such transfer of Restricted Securities
may be effected without registration of such Restricted Securities under the
Securities Act.  In addition, if the holder of the Restricted Securities
delivers to the Company an opinion of Kirkland & Ellis LLP or such other counsel
that no subsequent transfer of such Restricted Securities shall require
registration under the Securities Act, the Company shall promptly upon such
contemplated transfer deliver new certificates for such Restricted Securities
which do not bear the Securities Act legend set forth in Section 3C.  If the
Company is not required to deliver new certificates for such Restricted
Securities not bearing such legend, the holder thereof shall not transfer the
same until the prospective transferee has confirmed to the Company in writing
its agreement to be bound by the conditions contained in this Section 3.

 

3C.          Legend.  Each certificate or instrument representing Restricted
Securities shall be imprinted with a legend in substantially the following form:

 

“The securities represented by this certificate were originally issued on
December 22, 2003, and have not been registered under the Securities Act of
1933, as amended or any applicable state securities laws.  The transfer of the
securities represented by this certificate is subject to the conditions
specified in the Subscription Agreement dated as of December 22, 2003, as
amended and modified from time to time, between the issuer (the “Company”) and
certain investors, and the Company reserves the right to refuse the transfer of
such securities until such conditions have been fulfilled with respect to such
transfer.  A copy of such conditions shall be furnished by the Company to the
holder hereof upon written request and without charge.”

 

3D.          Legend Removal.  If any Restricted Securities become eligible for
sale pursuant to Rule 144(k), the Company shall, upon the request of the holder
of such Restricted

 

4

--------------------------------------------------------------------------------


 

Securities, remove the legend set forth in Section 3C from the certificates for
such Restricted Securities.

 

3E.           Additional Transfer Restrictions.  No Purchaser shall transfer,
sell or otherwise dispose (whether voluntarily, involuntarily or by operation of
law) of any Preferred Stock or Common Stock acquired hereunder or hereafter
acquired by any such Purchaser without the prior written consent of MDP and any
transfer, sale or disposition of Preferred Stock or Common Stock in violation of
this Section 3E shall be void ab initio.  As a condition to any such transfer,
sale or disposition, the Purchaser (or any transferee thereof) will cause the
transferee or purchaser thereof to execute a counterpart to this Agreement (and
any other agreement reasonably requested by MDP) and become party to this
Agreement (and such other agreements) as a Purchaser.


 

Section 4.               Sale of the Company.

 

4A.          Approved Sale.  If the Board and MDP approve a Sale of the Company
(the “Approved Sale”), all holders of Restricted Securities shall consent to,
vote for and raise no objections against the Approved Sale, and if the Approved
Sale is structured as a sale of stock, the holders of Restricted Securities
shall agree to sell their Restricted Securities on the terms and conditions
approved by the Board and MDP.  The holders of Restricted Securities shall take
all necessary and desirable actions in connection with the consummation of the
Approved Sale and shall not impair or delay the Approved Sale.  In furtherance
of the foregoing, if the Approved Sale is structured as (A) a merger or
consolidation, each holder of Restricted Securities shall vote its Restricted
Securities to approve such merger or consolidation, whether by written consent
or at a stockholders meeting (as requested by MDP), and waive all dissenter’s
rights, appraisal rights and similar rights in connection with such merger or
consolidation, (B) a sale of stock, each holder of Restricted Securities shall
agree to sell, and shall sell, all of its Restricted Securities and rights to
acquire Restricted Securities on the terms and conditions so approved, or (C) a
sale of assets, each holder of Restricted Securities shall vote its Restricted
Securities to approve such sale and any subsequent liquidation of the Company or
other distribution of the proceeds therefrom, whether by written consent or at a
stockholders meeting (as requested by MDP), and waive all dissenter’s rights,
appraisal rights and similar rights in connection with such sale of assets.


 

4B.          Additional Obligations.  In furtherance of its obligations under
Section 4A above, (I) each holder of Restricted Securities will take all
necessary or desirable actions reasonably requested by MDP in connection with
the consummation of the Approved Sale and (II) each holder of Restricted
Securities will make the same representations, warranties, indemnities and
agreements as each other holder, including without limitation, voting to approve
such transaction and executing all documents requested by MDP to be executed by
such holder, including the applicable purchase agreement, stockholders agreement
and/or indemnification and/or contribution agreement.  Without limiting the
generality of the foregoing, in any Approved Sale, (i) each holder of Restricted
Securities shall be obligated to make representations and warranties as to such
holder’s title to and ownership of Restricted Securities, authorization,
execution and delivery of relevant documents by such holder, enforceability of
relevant agreements against such holder and other matters relating to such
holder, to enter into covenants in respect of a transfer of such holder’s
Restricted Securities in connection with such Approved

 

5

--------------------------------------------------------------------------------


 

Sale (including, without limitation, the delivery of certificates, stock powers
and other instruments of transfer) and to enter into indemnification obligations
with respect to the foregoing, in each case to the extent that each other holder
of the same type of Restricted Securities is similarly obligated; provided that
no holder shall be obligated to enter into indemnification obligations with
respect to any of the foregoing to the extent relating to any other holder of
Restricted Securities or such other holder’s Restricted Securities (other than,
in the case of a Rollover Investor, a transferee of such holder’s Restricted
Securities), and (ii) in no event shall any holder of Restricted Securities be
liable in respect of any indemnity obligations pursuant to any Approved Sale in
an aggregate amount in excess of the total consideration payable to such holder
in such Approved Sale.


 

4C.          Conditions to Obligations.  The obligations of the holders of
Restricted Securities with respect to the Approved Sale are subject to the
satisfaction of the following conditions:  (i) upon the consummation of the
Approved Sale, all of the holders of the Common Stock shall receive the same
form and amount of consideration per share of the Common Stock, or if any
holders of the Common Stock are given an option as to the form and amount of
consideration to be received, all holders shall be given the same option; and
(ii) all holders of then currently exercisable rights to acquire shares of the
Common Stock shall be given an opportunity to either (A) exercise such rights
prior to the consummation of the Approved Sale and participate in such sale as
holders of the Common Stock or (B) upon the consummation of the Approved Sale,
receive in exchange for such rights consideration equal to the amount determined
by multiplying (1) the same amount of consideration per share of the Common
Stock received by the holders of the Common Stock in connection with the
Approved Sale less the exercise price per share of the Common Stock of such
rights to acquire the Common Stock by (2) the number of shares of the Common
Stock represented by such rights.


 

4D.          Purchaser Representative.  If the Company or the holders of the
Company’s securities enter into any negotiation or transaction for which
Rule 506 (or any similar rule then in effect) promulgated by the Securities
Exchange Commission may be available with respect to such negotiation or
transaction (including a merger, consolidation or other reorganization), the
holders of Restricted Securities shall, at the request of the Company, appoint a
“purchaser representative” (as such term is defined in Rule 501) reasonably
acceptable to the Company.  If any holder of Restricted Securities appoints a
purchaser representative designated by the Company, the Company shall pay the
fees of such purchaser representative.  However, if any holder of Restricted
Securities declines to appoint the purchaser representative designated by the
Company, such holder shall appoint another purchaser representative (reasonably
acceptable to the Company), and such holder shall be responsible for the fees of
the purchaser representative so appointed


 

4E.           Cost Sharing.  Each holder of Restricted Securities shall bear his
or her pro rata share (based upon the number of shares sold) of the costs of any
sale of Restricted Securities pursuant to an Approved Sale to the extent such
costs are incurred for the benefit of all holders of the Common Stock and are
not otherwise paid by the Company or the acquiring party.  Costs incurred by
each such holder of Restricted Securities on his or her own behalf shall not be
considered costs of the transaction hereunder.

 

6

--------------------------------------------------------------------------------


 

Section 5.               Distributions Upon Sale of the Company.  In the event
of a Sale of the Company (whether or not such Sale of the Company constitutes an
Approved Sale pursuant to Section 4 above), (a) each holder of Restricted
Securities shall receive in exchange for the Restricted Securities held by such
holder, the same portion of the aggregate consideration from such sale or
exchange that such holder of Restricted Securities would have received if such
aggregate consideration had been distributed by the Company in complete
liquidation pursuant to the rights and preferences set forth in the Company’s
certificate of incorporation as in effect immediately prior to such sale or
exchange (as reduced in the case of holders of rights to acquire any class of
Stockholder Shares by the exercise price per share thereof) and (b) each holder
of Restricted Securities shall be obligated to join in any indemnification or
other obligations that MDCP agrees to provide (including, without limitation, by
way of escrow or holdback of any sale proceeds) in connection with such Sale of
the Company (other than any such obligations that relate specifically to a
holder of Restricted Securities such as indemnification with respect to
representations and warranties given by a holder regarding such holder’s title
to and ownership of Restricted Securities), with such holders bearing such
liabilities or obligations with the same economic effect, consistent with clause
(a) of the foregoing, as if such liabilities or obligations reduced the
aggregated consideration payable to the Company’s stockholders in such Sale of
the Company prior to the consummation thereof; provided, however, that in no
case shall any such holder’s indemnity obligation exceed the dollar value of the
proceeds received by such holder in such Sale of the Company.

 

Section 6.               Representations and Warranties of the Company.  As a
material inducement to the Purchasers to enter into this Agreement and purchase
the Securities hereunder, the Company hereby represents and warrants to each
Purchaser as of the date hereof as follows:

 

6A.          Organization, Corporate Power and Licenses.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results, assets, operations or
business prospects of the Company and its Subsidiaries taken as a whole.  The
Company possesses all requisite corporate power and authority and all material
licenses, permits and authorizations necessary to own and operate its
properties, to carry on its businesses as now conducted and presently proposed
to be conducted and to carry out the transactions contemplated by this Agreement
(including, without limitation, the issuance of the Securities hereunder).  The
copies of the Company’s Certificate of Incorporation and Bylaws which have been
furnished to the Purchasers’ reflect all amendments made thereto at any time
prior to the date of this Agreement and are correct and complete.

 

6B.          Capital Stock and Related Matters.


 


(I)            AS OF THE CLOSING AND IMMEDIATELY THEREAFTER, THE AUTHORIZED
CAPITAL STOCK OF THE COMPANY SHALL CONSIST OF (A) 100,000 SHARES OF PREFERRED
STOCK, CONSISTING OF 90,000 SHARES OF SERIES A PREFERRED STOCK AND 10,000 SHARES
OF SERIES B PREFERRED STOCK, AND (B) 1,500,000 SHARES OF COMMON STOCK.  THE
ATTACHED CAPITALIZATION SCHEDULE SETS FORTH THE OWNERSHIP OF THE COMPANY AS OF
AND IMMEDIATELY AFTER THE CLOSING.  AS OF THE CLOSING, THE COMPANY SHALL NOT
HAVE OUTSTANDING (OR ANY COMMITMENTS TO ISSUE) ANY STOCK OR SECURITIES
CONVERTIBLE OR EXCHANGEABLE FOR ANY SHARES


 


7

--------------------------------------------------------------------------------



 


OF ITS CAPITAL STOCK OR CONTAINING ANY PROFIT PARTICIPATION FEATURES, NOR SHALL
IT HAVE OUTSTANDING ANY RIGHTS OR OPTIONS TO SUBSCRIBE FOR OR TO PURCHASE ITS
CAPITAL STOCK OR ANY STOCK OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR
ITS CAPITAL STOCK OR ANY STOCK APPRECIATION RIGHTS OR PHANTOM STOCK PLANS,
EXCEPT AS SET FORTH ON THE ATTACHED CAPITALIZATION SCHEDULE.  AS OF THE CLOSING,
THE COMPANY SHALL NOT BE SUBJECT TO ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO
REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY SHARES OF ITS CAPITAL STOCK OR ANY
WARRANTS, OPTIONS OR OTHER RIGHTS TO ACQUIRE ITS CAPITAL STOCK EXCEPT PURSUANT
TO THE MANAGEMENT AGREEMENT.  AS OF THE CLOSING, ALL OF THE OUTSTANDING SHARES
OF THE COMPANY’S CAPITAL STOCK (INCLUDING THE PREFERRED STOCK AND THE COMMON
STOCK) SHALL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.


 


(II)           THERE ARE NO STATUTORY OR, TO THE COMPANY’S KNOWLEDGE,
CONTRACTUAL STOCKHOLDERS PREEMPTIVE RIGHTS OR RIGHTS OF REFUSAL WITH RESPECT TO
THE ISSUANCE OF THE SECURITIES HEREUNDER OR ANY OTHER CAPITAL STOCK OR OTHER
SECURITIES OF THE COMPANY, EXCEPT AS SET FORTH IN THE MANAGEMENT AGREEMENT. 
BASED UPON THE REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS SET FORTH HEREIN
AND OF MANAGEMENT SET FORTH IN THE MANAGEMENT AGREEMENT, THE COMPANY HAS NOT
VIOLATED ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS IN CONNECTION WITH THE
OFFER, SALE OR ISSUANCE OF ANY OF ITS CAPITAL STOCK OR OTHER SECURITIES, AND THE
OFFER, SALE AND ISSUANCE OF THE SECURITIES HEREUNDER DO NOT REQUIRE REGISTRATION
UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS.  TO THE
COMPANY’S ACTUAL KNOWLEDGE, THERE ARE NO AGREEMENTS BETWEEN THE COMPANY’S
STOCKHOLDERS WITH RESPECT TO THE VOTING OR TRANSFER OF THE COMPANY’S CAPITAL
STOCK OR WITH RESPECT TO ANY OTHER ASPECT OF THE COMPANY’S AFFAIRS, EXCEPT FOR
THE MANAGEMENT AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.  THE COMPANY HAS
NOT GRANTED ANY REGISTRATION RIGHTS OTHER THAN UNDER THE REGISTRATION RIGHTS
AGREEMENT.


 

6C.          Subsidiaries; Investments.   Upon consummation of the transactions
contemplated in the Merger Agreement, the Company shall own (directly or
indirectly) all of the outstanding capital stock of GLDD.

 

6D.          Authorization; No Breach.  The execution, delivery and performance
of this Agreement (including the issuance and delivery of the Securities
hereunder) and the other Transaction Agreements to which the Company is a party,
the amendment and restatement of the Company’s Certificate of Incorporation and
the amendment and restatement of the Company’s Bylaws have been duly and validly
authorized by the Company’s board of directors and (as applicable) approved by
the required vote of the Company’s stockholders.  This Agreement and the other
Transaction Agreements to which the Company is a party each constitutes a valid
and binding obligation of the Company, enforceable in accordance with its
terms.  The execution and delivery by the Company of this Agreement and the
other Transaction Agreements to which the Company is a party, the offering, sale
and issuance of the Securities hereunder, the amendment and restatement of the
Certificate of Incorporation and the Company’s Bylaws and the fulfillment of and
compliance with the respective terms hereof and thereof by the Company, do not
and shall not (i) conflict with or result in a breach of the terms, conditions
or provisions of, (ii) constitute a default under, (iii) result in the creation
of any lien, security interest, charge or encumbrance upon the Company’s capital
stock or assets pursuant to, (iv) give any third party the right to modify,
terminate or accelerate any obligation under, (v) result in a violation of, or
(vi) require any authorization, consent, approval, exemption or other action by
or notice or declaration to, or

 

8

--------------------------------------------------------------------------------


 

filing with, any court or administrative or governmental body or agency or other
Person pursuant to, the Certificate of Incorporation or Bylaws of the Company,
or any law, statute, rule or regulation to which the Company is subject, or any
agreement, instrument, order, judgment or decree to which the Company is
subject.

 

6E.           Conduct of Business.  Except in connection with the transactions
contemplated hereby and by the Merger Agreement (and before giving effect to the
Acquisition), the Company has no assets, has not conducted any business,
incurred any material expenses, obligations or liabilities or entered into any
written contract, lease, license, agreement, letter agreement or other
instrument.

 

6F.           Litigation, etc.  There are no actions, suits, proceedings,
orders, investigations or claims pending or, to the Company’s knowledge,
threatened against the Company or pending or threatened by the Company against
any third party, at law or in equity, or before or by any governmental
department, commission, board, bureau, agency or instrumentality (including any
actions, suit, proceedings or investigations with respect to the transactions
contemplated by this Agreement and the Transaction Agreements).

 

6G.          Brokerage.  There are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement binding upon the Company.

 

6H.          Governmental Consent, etc. To the actual knowledge of the Company: 
(i) no permit, consent, approval or authorization of, or declaration to or
filing with, any governmental authority is required in connection with the
execution, delivery and performance by the Company of this Agreement or the
other Transaction Agreements, or the consummation by the Company of the
Transactions and (ii) no permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority was required in
connection with the formation of the Company, other than filing with the
Delaware Secretary of State, except for the matters disclosed in or contemplated
by the Merger Agreement and except for filings required under the HSR Act.

 

6I.            Solvency, etc.  The Company is solvent as of the date of this
Agreement and shall not become insolvent as a result of the consummation of the
Transactions.  The Company is, and after giving effect to the Transactions shall
be, able to pay its debts as they become due, and the Company’s property now
has, and after giving effect to the Transactions shall have, a fair salable
value greater than the amounts required to pay its debts (including a reasonable
estimate of the amount of all contingent liabilities).  The Company has adequate
capital to carry on its business, and after giving effect to the Transactions,
the Company shall have adequate capital to conduct its business.  No transfer of
property is being made and no obligation is being incurred in connection with
the Transactions with the intent to hinder, delay or defraud either present or
future creditors of the Company.

 

6J.           Investment Company.  The Company is not an “investment company” as
defined under the Investment Company Act of 1940, as amended.

 

9

--------------------------------------------------------------------------------


 

6K.          Bank Agreement.  As of the date hereof, neither the Company nor any
borrower or guarantor party to the Bank Agreement is in breach of any
representation or warranty contained therein.


 

Section 7.               Representations and Warranties of the Purchasers.

 

7A.          Purchaser’s Investment Representations.  As a material inducement
to the Company to enter into this Agreement and to sell the Securities
hereunder, each Purchaser represents and warrants (severally as to itself only)
to the Company as of the date hereof as follows:

 


(I)            SUCH PURCHASER IS ACQUIRING THE RESTRICTED SECURITIES PURCHASED
HEREUNDER FOR ITS OWN ACCOUNT WITH THE PRESENT INTENTION OF HOLDING SUCH
SECURITIES FOR PURPOSES OF INVESTMENT, AND THAT IT HAS NO INTENTION OF SELLING
SUCH SECURITIES IN A PUBLIC DISTRIBUTION IN VIOLATION OF THE FEDERAL SECURITIES
LAWS OR ANY APPLICABLE STATE SECURITIES LAWS; PROVIDED THAT NOTHING CONTAINED
HEREIN SHALL PREVENT ANY PURCHASER AND SUBSEQUENT HOLDERS OF RESTRICTED
SECURITIES FROM TRANSFERRING SUCH SECURITIES IN COMPLIANCE WITH THE PROVISIONS
OF SECTION 3 HEREOF.


 


(II)           SUCH PURCHASER IS AN “ACCREDITED INVESTOR” (AS DEFINED) UNDER
REGULATION D UNDER THE SECURITIES ACT, IS SOPHISTICATED IN FINANCIAL MATTERS AND
IS ABLE TO EVALUATE THE RISKS AND BENEFITS OF THE INVESTMENT IN THE SECURITIES.


 


(III)          SUCH PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK OF ITS
INVESTMENT IN THE SECURITIES FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE
SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND, THEREFORE,
CANNOT BE SOLD UNLESS SUBSEQUENTLY REGISTERED UNDER THE 1933 ACT OR AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE.


 


(IV)          SUCH PURCHASER HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND RECEIVE
ANSWERS CONCERNING THE TERMS AND CONDITIONS OF THE OFFERING OF SECURITIES AND
HAS HAD FULL ACCESS TO SUCH OTHER INFORMATION CONCERNING THE COMPANY AS IT HAS
REQUESTED. SUCH PURCHASER REPRESENTS THAT SUCH PURCHASER HAS REVIEWED, OR HAS
HAD AN OPPORTUNITY TO REVIEW, A COPY OF THE MERGER AGREEMENT, AND PURCHASER IS
FAMILIAR WITH THE TRANSACTIONS CONTEMPLATED THEREBY.  PURCHASER HAS ALSO
REVIEWED, OR HAS HAD AN OPPORTUNITY TO REVIEW, THE FOLLOWING DOCUMENTS:  (A) THE
COMPANY’S CERTIFICATE OF INCORPORATION AND BYLAWS AS AMENDED AND IN EFFECT AT
CLOSING; AND (B) THE LOAN AGREEMENTS, NOTES AND RELATED DOCUMENTS WITH THE
COMPANY’S SENIOR AND SUBORDINATED LENDERS.


 


(V)           THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF SUCH PURCHASER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, AND THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SUCH PURCHASER DOES NOT AND SHALL
NOT CONFLICT WITH, VIOLATE OR CAUSE A BREACH OF ANY AGREEMENT, CONTRACT OR
INSTRUMENT TO WHICH SUCH PURCHASER IS A PARTY OR ANY JUDGMENT, ORDER OR DECREE
TO WHICH SUCH PURCHASER IS SUBJECT.


 


(VI)          SUCH PURCHASER IS A RESIDENT OF THE STATE INDICATED IN ITS ADDRESS
AS LISTED ON THE SCHEDULE OF PURCHASERS.


 


10

--------------------------------------------------------------------------------



 

Section 8.               Covenants.

 

8A.          Financial Statements and Other Information.  The Company shall
deliver to each holder of more than 15% of the Restricted Securities acquired
hereunder:

 


(I)            AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN 30 DAYS AFTER THE
END OF EACH MONTHLY ACCOUNTING PERIOD IN EACH FISCAL YEAR, UNAUDITED
CONSOLIDATING AND CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF THE
COMPANY AND ITS SUBSIDIARIES FOR SUCH MONTHLY PERIOD AND FOR THE PERIOD FROM THE
BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH MONTH, AND UNAUDITED
CONSOLIDATING AND CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE END OF SUCH MONTHLY PERIOD, SETTING FORTH IN EACH CASE
COMPARISONS TO THE COMPANY’S ANNUAL BUDGET AND TO THE CORRESPONDING PERIOD IN
THE PRECEDING FISCAL YEAR, AND ALL SUCH ITEMS SHALL BE PREPARED IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED AND SHALL BE
CERTIFIED BY A SENIOR EXECUTIVE OFFICER OF THE COMPANY;


 


(II)           WITHIN 30 DAYS AFTER THE END OF EACH QUARTERLY ACCOUNTING PERIOD
IN EACH FISCAL YEAR, AN OFFICER’S CERTIFICATE STATING THAT NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES IS IN DEFAULT UNDER ANY OF ITS OTHER MATERIAL
AGREEMENTS OR, IF ANY SUCH DEFAULT EXISTS, SPECIFYING THE NATURE AND PERIOD OF
EXISTENCE THEREOF AND WHAT ACTIONS THE COMPANY AND ITS SUBSIDIARIES HAVE TAKEN
AND PROPOSE TO TAKE WITH RESPECT THERETO;


 


(III)          WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, CONSOLIDATING
AND CONSOLIDATED STATEMENTS OF INCOME, CASH FLOWS AND SHAREHOLDERS’ EQUITY OF
THE COMPANY AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, AND CONSOLIDATING AND
CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF
SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE COMPARISONS TO THE COMPANY’S ANNUAL
BUDGET AND TO THE PRECEDING FISCAL YEAR, ALL PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, AND ACCOMPANIED
BY (A) WITH RESPECT TO THE CONSOLIDATED PORTIONS OF SUCH STATEMENTS, AN OPINION
CONTAINING NO MATERIAL EXCEPTIONS OR QUALIFICATIONS (EXCEPT FOR QUALIFICATIONS
REGARDING SPECIFIED CONTINGENT LIABILITIES) OF AN INDEPENDENT ACCOUNTING FIRM OF
RECOGNIZED NATIONAL STANDING REASONABLY ACCEPTABLE TO THE PURCHASERS HOLDING A
MAJORITY OF THE OUTSTANDING SERIES A PREFERRED STOCK HELD BY ALL OF THE
PURCHASERS, (B) A CERTIFICATE FROM SUCH ACCOUNTING FIRM, ADDRESSED TO THE
COMPANY’S BOARD OF DIRECTORS, STATING THAT IN THE COURSE OF ITS EXAMINATION
NOTHING CAME TO ITS ATTENTION THAT CAUSED IT TO BELIEVE THAT THERE WAS ANY
DEFAULT BY THE COMPANY OR ANY SUBSIDIARY IN THE FULFILLMENT OF OR COMPLIANCE
WITH ANY OF THE TERMS, COVENANTS, PROVISIONS OR CONDITIONS OF ANY MATERIAL
AGREEMENT TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR, IF SUCH
ACCOUNTANTS HAVE REASON TO BELIEVE ANY SUCH DEFAULT BY THE COMPANY OR ANY
SUBSIDIARY EXISTS, A CERTIFICATE SPECIFYING THE NATURE AND PERIOD OF EXISTENCE
THEREOF, AND (C) A COPY OF SUCH FIRM’S ANNUAL MANAGEMENT LETTER TO THE COMPANY’S
BOARD OF DIRECTORS;


 


(IV)          PROMPTLY UPON RECEIPT THEREOF, ANY ADDITIONAL REPORTS, MANAGEMENT
LETTERS OR OTHER DETAILED INFORMATION CONCERNING SIGNIFICANT ASPECTS OF THE
COMPANY’S OR ITS SUBSIDIARIES’ OPERATIONS OR FINANCIAL AFFAIRS GIVEN TO THE
COMPANY BY ITS INDEPENDENT ACCOUNTANTS (AND NOT OTHERWISE CONTAINED IN OTHER
MATERIALS PROVIDED HEREUNDER);


 


11

--------------------------------------------------------------------------------



 


(V)           AT LEAST 30 DAYS BUT NOT MORE THAN 90 DAYS PRIOR TO THE BEGINNING
OF EACH FISCAL YEAR, AN ANNUAL BUDGET PREPARED ON A MONTHLY BASIS FOR THE
COMPANY AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR (DISPLAYING ANTICIPATED
STATEMENTS OF INCOME AND CASH FLOWS AND BALANCE SHEETS), AND PROMPTLY UPON
PREPARATION THEREOF ANY OTHER SIGNIFICANT BUDGETS PREPARED BY THE COMPANY AND
ANY REVISIONS OF SUCH ANNUAL OR OTHER BUDGETS;


 


(VI)          PROMPTLY (BUT IN ANY EVENT WITHIN FIVE BUSINESS DAYS) AFTER THE
DISCOVERY OR RECEIPT OF NOTICE OF ANY DEFAULT UNDER ANY MATERIAL AGREEMENT TO
WHICH IT OR ANY OF ITS SUBSIDIARIES IS A PARTY, ANY CONDITION OR EVENT WHICH IS
REASONABLY LIKELY TO RESULT IN ANY MATERIAL LIABILITY UNDER ANY FEDERAL, STATE
OR LOCAL STATUTE OR REGULATION RELATING TO PUBLIC HEALTH AND SAFETY, WORKER
HEALTH AND SAFETY OR POLLUTION OR PROTECTION OF THE ENVIRONMENT OR ANY OTHER
MATERIAL ADVERSE CHANGE, EVENT OR CIRCUMSTANCE AFFECTING THE COMPANY OR ANY
SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, THE FILING OF ANY MATERIAL LITIGATION
AGAINST THE COMPANY OR ANY SUBSIDIARY OR THE EXISTENCE OF ANY DISPUTE WITH ANY
PERSON WHICH INVOLVES A REASONABLE LIKELIHOOD OF SUCH LITIGATION BEING
COMMENCED), AN OFFICER’S CERTIFICATE SPECIFYING THE NATURE AND PERIOD OF
EXISTENCE THEREOF AND WHAT ACTIONS THE COMPANY AND ITS SUBSIDIARIES HAVE TAKEN
AND PROPOSE TO TAKE WITH RESPECT THERETO;


 


(VII)         WITHIN TEN DAYS AFTER TRANSMISSION THEREOF, COPIES OF ALL
FINANCIAL STATEMENTS, PROXY STATEMENTS, REPORTS AND ANY OTHER GENERAL WRITTEN
COMMUNICATIONS WHICH THE COMPANY SENDS TO ITS STOCKHOLDERS AND COPIES OF ALL
REGISTRATION STATEMENTS AND ALL REGULAR, SPECIAL OR PERIODIC REPORTS WHICH IT
FILES, OR ANY OF ITS OFFICERS OR DIRECTORS FILE WITH RESPECT TO THE COMPANY,
WITH THE SECURITIES AND EXCHANGE COMMISSION OR WITH ANY SECURITIES EXCHANGE ON
WHICH ANY OF ITS SECURITIES ARE THEN LISTED, AND COPIES OF ALL PRESS RELEASES
AND OTHER STATEMENTS MADE AVAILABLE GENERALLY BY THE COMPANY TO THE PUBLIC
CONCERNING MATERIAL DEVELOPMENTS IN THE COMPANY’S AND ITS SUBSIDIARIES’
BUSINESSES; AND


 


(VIII)        WITH REASONABLE PROMPTNESS, SUCH OTHER INFORMATION AND FINANCIAL
DATA CONCERNING THE COMPANY AND ITS SUBSIDIARIES AS ANY PERSON ENTITLED TO
RECEIVE INFORMATION UNDER THIS SECTION 8A MAY REASONABLY REQUEST.


 

Each of the financial statements referred to in subparagraph (i) and (iii) above
shall be true and correct in all material respects as of the dates and for the
periods stated therein, subject in the case of the unaudited financial
statements to changes resulting from normal year-end adjustments for recurring
accruals (none of which would, alone or in the aggregate, be materially adverse
to the business, condition (financial or otherwise), operating results, assets,
liabilities, operations, business prospects or customer, supplier or employee
relations of the Company and its Subsidiaries taken as a whole).

 

8B.          Inspection Rights.  The Company shall permit any representatives
designated by any holder of more than 15% of the Restricted Securities acquired
hereunder, upon reasonable notice and during normal business hours and at such
other times as any such Purchaser may reasonably request, to (i) visit and
inspect any of the properties of the Company and its Subsidiaries, (ii) examine
the corporate and financial records of the Company and its Subsidiaries and make
copies thereof or extracts therefrom and (iii) discuss the affairs, finances and
accounts of any such corporations with the directors, officers, key employees
and

 

12

--------------------------------------------------------------------------------


 

independent accountants of the Company and its Subsidiaries.  The presentation
of an executed copy of this Agreement by any such holder to the Company’s
independent accountants shall constitute the Company’s permission to its
independent accountants to participate in discussions with such Persons.

 

8C.          Restrictions.  The Company shall not, without the prior written
consent of MDP:

 


(I)            DIRECTLY OR INDIRECTLY DECLARE OR PAY, OR PERMIT ANY SUBSIDIARY
TO DECLARE OR PAY, ANY DIVIDENDS OR MAKE ANY DISTRIBUTIONS UPON ANY OF ITS
CAPITAL STOCK OR OTHER EQUITY SECURITIES OTHER THAN THE PREFERRED STOCK PURSUANT
TO THE TERMS OF THE CERTIFICATE OF INCORPORATION, EXCEPT THAT THE COMPANY MAY
DECLARE AND PAY DIVIDENDS PAYABLE IN SHARES OF COMMON STOCK ISSUED UPON THE
OUTSTANDING SHARES OF COMMON STOCK AND ANY SUBSIDIARY MAY DECLARE AND PAY
DIVIDENDS OR MAKE DISTRIBUTIONS TO THE COMPANY OR ANY WHOLLY-OWNED SUBSIDIARY;


 


(II)           DIRECTLY OR INDIRECTLY REDEEM, PURCHASE OR OTHERWISE ACQUIRE, OR
PERMIT ANY SUBSIDIARY TO REDEEM, PURCHASE OR OTHERWISE ACQUIRE, ANY OF THE
COMPANY’S OR ANY SUBSIDIARY’S CAPITAL STOCK OR OTHER EQUITY SECURITIES
(INCLUDING, WITHOUT LIMITATION, WARRANTS, OPTIONS AND OTHER RIGHTS TO ACQUIRE
SUCH CAPITAL STOCK OR OTHER EQUITY SECURITIES) OTHER THAN THE PREFERRED STOCK
PURSUANT TO THE TERMS OF THE CERTIFICATE OF INCORPORATION OR DIRECTLY OR
INDIRECTLY REDEEM, PURCHASE OR MAKE ANY PAYMENTS WITH RESPECT TO ANY STOCK
APPRECIATION RIGHTS, PHANTOM STOCK PLANS OR SIMILAR RIGHTS OR PLANS, EXCEPT FOR
ACQUISITIONS OF CAPITAL STOCK PURSUANT TO AGREEMENTS OR PLANS, INCLUDING EQUITY
INCENTIVE AGREEMENTS WITH SERVICE PROVIDERS, WHICH ALLOW THE COMPANY TO
REPURCHASE SHARES OF COMMON STOCK UPON THE TERMINATION OF SERVICES OR AN
EXERCISE OF THE COMPANY’S RIGHT OF FIRST REFUSAL UPON A PROPOSED TRANSFER.


 


(III)          EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT AND THE MERGER
AGREEMENT, AUTHORIZE, ISSUE OR ENTER INTO ANY AGREEMENT PROVIDING FOR THE
ISSUANCE (CONTINGENT OR OTHERWISE) OF, (A) ANY NOTES OR DEBT SECURITIES
CONTAINING EQUITY FEATURES (INCLUDING, WITHOUT LIMITATION, ANY NOTES OR DEBT
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR CAPITAL STOCK OR OTHER EQUITY
SECURITIES, ISSUED IN CONNECTION WITH THE ISSUANCE OF CAPITAL STOCK OR OTHER
EQUITY SECURITIES OR CONTAINING PROFIT PARTICIPATION FEATURES) OR (B) ANY
CAPITAL STOCK OR OTHER EQUITY SECURITIES (OR ANY SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY CAPITAL STOCK OR OTHER EQUITY SECURITIES);


 


(IV)          MAKE, OR PERMIT ANY SUBSIDIARY TO MAKE, ANY LOANS OR ADVANCES TO,
GUARANTEES FOR THE BENEFIT OF, OR INVESTMENTS IN, ANY PERSON (OTHER THAN A
WHOLLY-OWNED SUBSIDIARY), EXCEPT FOR (A) REASONABLE ADVANCES TO EMPLOYEES IN THE
ORDINARY COURSE OF BUSINESS, (B) ACQUISITIONS PERMITTED PURSUANT TO SUBPARAGRAPH
(VIII) BELOW, (C) INVESTMENTS HAVING A STATED MATURITY NO GREATER THAN ONE YEAR
FROM THE DATE THE COMPANY OR ANY SUBSIDIARY MAKES SUCH INVESTMENT IN (1)
OBLIGATIONS OF THE UNITED STATES GOVERNMENT OR ANY AGENCY THEREOF OR OBLIGATIONS
GUARANTEED BY THE UNITED STATES GOVERNMENT, (2) CERTIFICATES OF DEPOSIT OF
COMMERCIAL BANKS HAVING COMBINED CAPITAL AND SURPLUS OF AT LEAST $50 MILLION OR
(3) COMMERCIAL PAPER WITH A RATING OF AT LEAST “PRIME-1” BY MOODY’S INVESTORS
SERVICE, INC., OR (D) LOANS FOR ACQUISITIONS OF CAPITAL STOCK PURSUANT


 


13

--------------------------------------------------------------------------------



 


TO AGREEMENTS OR PLANS, INCLUDING EQUITY INCENTIVE AGREEMENTS WITH SERVICE
PROVIDERS, WHICH ALLOW THE COMPANY TO REPURCHASE SHARES OF COMMON STOCK UPON THE
TERMINATION OF SERVICES OR AN EXERCISE OF THE COMPANY’S RIGHT OF FIRST REFUSAL
UPON A PROPOSED TRANSFER;


 


(V)           MERGE OR CONSOLIDATE WITH ANY PERSON OR, EXCEPT AS PERMITTED BY
SUBPARAGRAPH (VIII) BELOW, PERMIT ANY SUBSIDIARY TO MERGE OR CONSOLIDATE WITH
ANY PERSON (OTHER THAN SUCH SUBSIDIARY WITH A WHOLLY-OWNED SUBSIDIARY);


 


(VI)          SELL, LEASE OR OTHERWISE DISPOSE OF, OR PERMIT ANY SUBSIDIARY TO
SELL, LEASE OR OTHERWISE DISPOSE OF, MORE THAN 25% OF THE CONSOLIDATED ASSETS OF
THE COMPANY AND ITS SUBSIDIARIES (COMPUTED ON THE BASIS OF BOOK VALUE,
DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED, OR FAIR MARKET VALUE, DETERMINED BY THE COMPANY’S BOARD OF
DIRECTORS IN ITS REASONABLE GOOD FAITH JUDGMENT) IN ANY TRANSACTION OR SERIES OF
RELATED TRANSACTIONS OR SELL OR PERMANENTLY DISPOSE OF ANY OF ITS OR ANY
SUBSIDIARY’S INTELLECTUAL PROPERTY RIGHTS;


 


(VII)         LIQUIDATE, DISSOLVE OR EFFECT A RECAPITALIZATION OR REORGANIZATION
IN ANY FORM OF TRANSACTION (INCLUDING, WITHOUT LIMITATION, ANY REORGANIZATION
INTO A LIMITED LIABILITY COMPANY, A PARTNERSHIP OR ANY OTHER NON-CORPORATE
ENTITY WHICH IS TREATED AS A PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES);


 


(VIII)        ACQUIRE OR ENTER INTO, OR PERMIT ANY SUBSIDIARY TO ACQUIRE OR
ENTER INTO, ANY INTEREST IN ANY COMPANY OR BUSINESS (WHETHER BY A PURCHASE OF
ASSETS, PURCHASE OF STOCK, MERGER OR OTHERWISE), EXCEPT ACQUISITIONS FOR
PURCHASE CONSIDERATION OF NOT MORE THAN $2,500,000 IN THE AGGREGATE, OR ANY
JOINT VENTURE;


 


(IX)           RECLASSIFY OR RECAPITALIZE ANY SECURITIES OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES;


 


(X)            ENTER INTO, OR PERMIT ANY SUBSIDIARY TO ENTER INTO, THE
OWNERSHIP, ACTIVE MANAGEMENT OR OPERATION OF ANY BUSINESS OTHER THAN DREDGING
AND DEMOLITION;


 


(XI)           BECOME SUBJECT TO, OR PERMIT ANY OF ITS SUBSIDIARIES TO BECOME
SUBJECT TO, (INCLUDING, WITHOUT LIMITATION, BY WAY OF AMENDMENT TO OR
MODIFICATION, EXTENSION OR RENEWAL OF) ANY AGREEMENT OR INSTRUMENT WHICH BY ITS
TERMS WOULD (UNDER ANY CIRCUMSTANCES) RESTRICT (A) THE RIGHT OF ANY SUBSIDIARY
TO MAKE LOANS OR ADVANCES OR PAY DIVIDENDS OR DISTRIBUTIONS TO, TRANSFER
PROPERTY TO, OR REPAY ANY INDEBTEDNESS OWED TO, THE COMPANY OR ANOTHER
SUBSIDIARY OR (B) THE COMPANY’S RIGHT TO PERFORM THE PROVISIONS OF THIS
AGREEMENT OR THE OTHER TRANSACTION AGREEMENTS, THE CERTIFICATE OF INCORPORATION
OR THE COMPANY’S BYLAWS (INCLUDING, WITHOUT LIMITATION, PROVISIONS RELATING TO
THE DECLARATION AND PAYMENT OF DIVIDENDS ON AND THE MAKING OF REDEMPTIONS OF THE
SERIES A PREFERRED STOCK);


 


(XII)          EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT, MAKE ANY
AMENDMENT TO OR RESCIND ANY PROVISION OF THE CERTIFICATE OF INCORPORATION OR
ARTICLES OF INCORPORATION, OR THE BY-LAWS, OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR FILE ANY


 


14

--------------------------------------------------------------------------------



 


RESOLUTION OF THE BOARD OF DIRECTORS WITH THE SECRETARY OF STATE OF THE STATE OF
INCORPORATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(XIII)         ENTER INTO, AMEND, MODIFY OR SUPPLEMENT, OR PERMIT ANY SUBSIDIARY
TO ENTER INTO, AMEND, MODIFY OR SUPPLEMENT, ANY AGREEMENT, TRANSACTION,
COMMITMENT OR ARRANGEMENT WITH ANY OF ITS OR ANY SUBSIDIARY’S OFFICERS,
DIRECTORS, EMPLOYEES, STOCKHOLDERS OR AFFILIATES OR WITH ANY INDIVIDUAL RELATED
BY BLOOD, MARRIAGE OR ADOPTION TO ANY SUCH INDIVIDUAL OR WITH ANY ENTITY IN
WHICH ANY SUCH PERSON OR INDIVIDUAL OWNS A BENEFICIAL INTEREST, EXCEPT FOR
CUSTOMARY EMPLOYMENT ARRANGEMENTS AND BENEFIT PROGRAMS ON REASONABLE TERMS AND
EXCEPT AS OTHERWISE EXPRESSLY CONTEMPLATED BY THIS AGREEMENT;


 


(XIV)        HIRE OR FIRE THE CHIEF EXECUTIVE OFFICER AND/OR THE CHIEF FINANCIAL
OFFICER OF THE COMPANY OR PERSONS EXERCISING THE AUTHORITY AND/OR PERFORMING THE
FUNCTIONS CUSTOMARILY ASSOCIATED WITH SUCH JOB TITLES, OR ANY OTHER EXECUTIVE
OFFICERS OR KEY EMPLOYEES;


 


(XV)         APPROVE OR MATERIALLY MODIFY ANY ANNUAL STRATEGIC AND OPERATING
PLAN OF THE COMPANY;


 


(XVI)        ESTABLISH OR ACQUIRE ANY SUBSIDIARIES OTHER THAN WHOLLY-OWNED
SUBSIDIARIES;


 


(XVII)       CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT ANY SUBSIDIARY
TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, INDEBTEDNESS EXCEEDING AN AGGREGATE
PRINCIPAL AMOUNT OF $5,000,000 OUTSTANDING AT ANY TIME ON A CONSOLIDATED BASIS;


 


(XVIII)      CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT ANY SUBSIDIARY
TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY LIENS OTHER THAN PERMITTED
LIENS;


 


(XIX)         MAKE, OR PERMIT ANY SUBSIDIARY TO MAKE, ANY CAPITAL EXPENDITURES
(INCLUDING, WITHOUT LIMITATION, PAYMENTS WITH RESPECT TO CAPITALIZED LEASES, AS
DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED) EXCEEDING $100,000 IN THE AGGREGATE ON A CONSOLIDATED
BASIS DURING ANY TWELVE-MONTH PERIOD;


 


(XX)          ENTER INTO, OR PERMIT ANY SUBSIDIARY TO ENTER INTO, ANY LEASES OR
OTHER RENTAL AGREEMENTS (EXCLUDING CAPITALIZED LEASES, AS DETERMINED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED)
UNDER WHICH THE AMOUNT OF THE AGGREGATE LEASE PAYMENTS FOR ALL SUCH AGREEMENTS
EXCEEDS $500,000 ON A CONSOLIDATED BASIS FOR ANY TWELVE-MONTH PERIOD;


 


(XXI)         ISSUE OR SELL, OR PERMIT ANY SUBSIDIARY TO ISSUE OR SELL, ANY
SHARES OF THE CAPITAL STOCK, OR RIGHTS TO ACQUIRE SHARES OF THE CAPITAL STOCK,
OF ANY SUBSIDIARY TO ANY PERSON OTHER THAN THE COMPANY OR A WHOLLY-OWNED
SUBSIDIARY; OR


 


(XXII)        SELECT THE AUDITORS FOR THE COMPANY.


 


15

--------------------------------------------------------------------------------



 

8D.          Affirmative Covenants.  The Company shall, and shall cause each
Subsidiary to, unless it has received the prior written consent of the holders
of Securities holding at least a majority of the Common Stock held by all such
holders:

 


(I)            AT ALL TIMES CAUSE TO BE DONE ALL THINGS NECESSARY TO MAINTAIN,
PRESERVE AND RENEW ITS CORPORATE EXISTENCE AND ALL MATERIAL LICENSES,
AUTHORIZATIONS AND PERMITS NECESSARY TO THE CONDUCT OF ITS BUSINESSES;


 


(II)           MAINTAIN AND KEEP ITS MATERIAL PROPERTIES IN GOOD REPAIR, WORKING
ORDER AND CONDITION, AND FROM TIME TO TIME MAKE ALL NECESSARY OR DESIRABLE
REPAIRS, RENEWALS AND REPLACEMENTS, SO THAT ITS BUSINESSES MAY BE PROPERLY AND
ADVANTAGEOUSLY CONDUCTED IN ALL MATERIAL RESPECTS AT ALL TIMES;


 


(III)          PAY AND DISCHARGE WHEN PAYABLE ALL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES IMPOSED UPON ITS PROPERTIES OR UPON THE INCOME OR PROFITS
THEREFROM (IN EACH CASE BEFORE THE SAME BECOMES DELINQUENT AND BEFORE PENALTIES
ACCRUE THEREON) AND ALL CLAIMS FOR LABOR, MATERIALS OR SUPPLIES WHICH IF UNPAID
WOULD BY LAW BECOME A LIEN UPON ANY OF ITS PROPERTY, UNLESS AND TO THE EXTENT
THAT THE SAME ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS
AND ADEQUATE RESERVES (AS DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED) HAVE BEEN ESTABLISHED ON ITS BOOKS
AND FINANCIAL STATEMENTS WITH RESPECT THERETO;


 


(IV)          COMPLY WITH ALL OTHER MATERIAL OBLIGATIONS WHICH IT INCURS
PURSUANT TO ANY CONTRACT OR AGREEMENT, WHETHER ORAL OR WRITTEN, EXPRESS OR
IMPLIED, AS SUCH OBLIGATIONS BECOME DUE, UNLESS AND TO THE EXTENT THAT THE SAME
ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS AND ADEQUATE
RESERVES (AS DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED) HAVE BEEN ESTABLISHED ON ITS BOOKS AND
FINANCIAL STATEMENTS WITH RESPECT THERETO;


 


(V)           COMPLY WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS OF ALL
GOVERNMENTAL AUTHORITIES, THE VIOLATION OF WHICH WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT UPON THE BUSINESS, CONDITION (FINANCIAL OR
OTHERWISE), OPERATING RESULTS, ASSETS, LIABILITIES, OPERATIONS, BUSINESS
PROSPECTS OR CUSTOMER, SUPPLIER OR EMPLOYEE RELATIONS OF THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE;


 


(VI)          APPLY FOR AND CONTINUE IN FORCE WITH GOOD AND RESPONSIBLE
INSURANCE COMPANIES ADEQUATE INSURANCE COVERING RISKS OF SUCH TYPES AND IN SUCH
AMOUNTS AS ARE CUSTOMARY FOR WELL-INSURED COMPANIES OF SIMILAR SIZE ENGAGED IN
SIMILAR LINES OF BUSINESS; AND


 


(VII)         MAINTAIN PROPER BOOKS OF RECORD AND ACCOUNT WHICH PRESENT FAIRLY
IN ALL MATERIAL RESPECTS ITS FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND
MAKE PROVISIONS ON ITS FINANCIAL STATEMENTS FOR ALL SUCH PROPER RESERVES AS IN
EACH CASE ARE REQUIRED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED.


 


16

--------------------------------------------------------------------------------



 

8E.           Compliance with Agreements.  The Company shall perform and observe
(i) all of its obligations to each holder of the Preferred Stock and Common
Stock set forth in its certificate of incorporation and bylaws, and (ii) all of
its obligations under the Registration Rights Agreement and the other
Transaction Agreements.


 

Section 9.               Definitions.

 

9A.          Definitions.  For the purposes of this Agreement, the following
terms have the meanings set forth below:

 

“Board” means the Company’s Board of Directors.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, does not own in excess of 5% of the Company’s Common
Stock on a fully-diluted basis (a “5% Owner”), who is not controlling,
controlled by or under common control with any such 5% Owner and who is not the
spouse or descendent (by birth or adoption) of any such 5% Owner or a trust for
the benefit of such 5% Owner and/or such other Persons.

 

“Officer’s Certificate” means a certificate signed by the Company’s president or
its chief financial officer, stating that (i) the officer signing such
certificate has made or has caused to be made such investigations as are
necessary in order to permit him to verify the accuracy of the information set
forth in such certificate and (ii) to the best of such officer’s actual
knowledge, such certificate does not misstate any material fact and does not
omit to state any fact necessary to make the certificate not misleading.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Public Offering” means any offering by the Company’s equity securities to the
public pursuant to an effective registration statement under the Securities Act,
or any comparable statement under any similar federal statute then in force.

 

“Restricted Securities” means (i) the Securities issued hereunder, and (ii) any
securities issued with respect to the securities referred to in clause (i) above
by way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization.  As to
any particular Restricted Securities, such securities shall cease to be
Restricted Securities when they have (a) been effectively registered under the
Securities Act and disposed of in accordance with the registration statement
covering them, or (b) been distributed to the public through a broker, dealer or
market maker pursuant to Rule 144 (or any similar provision then in force) under
the Securities Act or become eligible for sale pursuant to Rule 144(k) (or any
similar provision then in force) under the Securities Act.  Whenever any
particular securities cease to be Restricted Securities, the holder thereof
shall be

 

17

--------------------------------------------------------------------------------


 

entitled to receive from the Company, without expense, new securities of like
tenor not bearing a Securities Act legend of the character set forth in Section
3C.

 

“Sale of the Company” means the sale of the Company to an Independent Third
Party or group of Independent Third Parties pursuant to which such party or
parties acquire (i) capital stock of the Company possessing the voting power
under normal circumstances to elect a majority of the Board (whether by merger,
consolidation or sale or transfer of the Company’s capital stock) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

 

“Securities and Exchange Commission” means the U.S. Securities and Exchange
Commission and includes any governmental body or agency succeeding to the
functions thereof.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal law then in force.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

 

Section 10.             Certain Voting Agreements.

 

10A.        Each Purchaser hereby agrees that such Purchaser will vote, or cause
to be voted, all voting Restricted Securities over which such Purchaser has the
power to vote or direct the voting, either in person or by proxy, whether at a
stockholders meeting, or by written consent, in the manner in which MDCP directs
in connection with (i) approval of any amendment or amendments to the Company’s
Certificate of Incorporation or bylaws, (ii) any merger, combination or
consolidation of the Company with any Independent Third Party, (iii) the sale,
lease or exchange of all or substantially all of the assets of the Company and
its Subsidiaries on a consolidated basis to an Independent Third Party, or (iv)
the reorganization, recapitalization, liquidation, dissolution or winding-up of
any of the Company and its Subsidiaries; provided, however, that no such action
shall (a) contravene the terms of this Agreement, or (b) have a material adverse
effect on the rights or interests of any Purchaser in respect of any of its

 

18

--------------------------------------------------------------------------------


 

Restricted Securities that would be borne disproportionately by such Purchaser
relative to the effect of such action on the rights or interests of other
Purchasers in respect of holdings of Restricted Securities of the same class,
unless approved by holders of a majority of the Restricted Securities so
adversely affected.


 

10B.        In order to secure the obligations of each Purchaser who now or
hereafter holds any voting securities to vote such Person’s Restricted
Securities in accordance with the provisions of this Agreement, each Purchaser
hereby appoints MDP as his or its true and lawful proxy and attorney-in-fact,
with full power of substitution, to vote all of his or its Restricted
Securities, which irrevocable proxy MDP may exercise at any time.  The proxies
and powers granted by each such Purchaser pursuant to this Section 10B are
coupled with an interest and are given to secure the performance of such
Purchaser’s obligations under this Agreement.  Such proxies and powers shall be
irrevocable until termination of this Section 10 and shall survive the death,
incompetency, disability, bankruptcy or dissolution of each Purchaser and the
subsequent holders of his or its Restricted Securities.  No Purchaser shall
grant any proxy or become party to any voting trust or other agreement which is
inconsistent with, conflicts with or violates any provision of this Agreement.


 

Section 11.             Miscellaneous.

 

11A.        Expenses.  The Company shall pay to MDP, and hold MDP harmless
against liability for the payment of, (i) the fees and expenses of its special
counsel arising in connection with the negotiation and execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement, which shall be payable at the Closing or, if the Closing does not
occur, payable upon demand, (ii) the fees and expenses incurred with respect to
any amendments or waivers (whether or not the same become effective) under or in
respect of this Agreement, the agreements contemplated hereby or the Certificate
of Incorporation, (iii) the fees and expenses incurred with respect to the
enforcement of the rights granted under this Agreement, the agreements
contemplated hereby and the Certificate of Incorporation, (iv) the fees and
expenses incurred by MDP in connection with any transaction, claim or event
which MDP believes affects the Company and as to which MDP seeks the advice of
outside professionals, (v) the fees and expenses incurred by MDP in connection
with any investment initiative pursued prior to the date hereof with the
Company’s Chief Executive Officer and (vi) the fees and expenses incurred by MDP
in connection with (A) the monitoring and management of the Company and its
Subsidiaries and (B) a Sale of the Company.

 

11B.        Indemnification.  The Company hereby covenants and agrees to
indemnify and hold harmless each of the Purchasers, their respective officers,
directors, stockholders, affiliates, successors, assigns, agents and other
representatives, from and against any and all damages, losses, claims,
liabilities, deficiencies, costs and expenses (including, without limitation,
reasonable attorneys’ fees), resulting from any material breach of any of the
representations, warranties or covenants of the Company under this Agreement.

 

11C.        Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby through the first
anniversary of the Closing; provided, however, that the

 

19

--------------------------------------------------------------------------------


 

representations and warranties contained in Section 6B, Section 6D and Section
6G hereof shall survive the Closing for the applicable statute of limitations.

 

11D.        Remedies.  The Purchasers shall have all rights and remedies set
forth in this Agreement and all rights and remedies which the Purchasers have
been granted at any time under any other agreement or contract and all of the
rights which the Purchasers have under any law.  The Purchasers shall be
entitled to enforce all rights they have under this Agreement, the other
Transaction Agreements and the Securities specifically (without posting a bond
or other security), to recover damages by reason of any breach of any provision
of this Agreement and to exercise all other rights granted by law.

 

11E.         Consent to Amendments.  Except as otherwise expressly provided
herein, the provisions of this Agreement may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of MDP.

 

11F.         Successors and Assigns.  Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not.  In addition, and whether or not any express assignment has been made, the
provisions of this Agreement which are for any Purchaser’s benefit as a
purchaser or holder of Securities are also for the benefit of, and enforceable
by, any subsequent holder of such Securities.

 

11G.        Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

11H.        No Third Party Beneficiaries.  Nothing herein expressed or implied
is intended or shall be construed to confer upon or give to any Person other
than the parties hereto and their respective permitted successors and assigns,
any rights or remedies under or by reason of this Agreement.

 

11I.          Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts (including by facsimile), any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together shall constitute one and the same Agreement.

 

11J.         Descriptive Headings; Interpretation.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement.  The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

 

11K.       Governing Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules

 

20

--------------------------------------------------------------------------------


 

hereto shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.  In furtherance of the foregoing, the internal law of the
State of Delaware shall control the interpretation and construction of this
Agreement (and all schedules and exhibits hereto), even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 

11L.         Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid) or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid.  Such notices, demands and other
communications shall be sent to the Purchasers at the addresses indicated on the
Schedule of Purchasers attached hereto, to the Company at the following address:

 

GLDD Acquisitions Corp.

c/o Madison Dearborn Capital Partners IV, L.P.

 

70 W. Madison, Suite 3800

Three First National Plaza

Chicago, Illinois 60602

Facsimile: (312) 422-2424

Attention:

Samuel M. Mencoff

 

Thomas S. Souleles

 

with a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Facsimile: (312) 861-2200

Attention:

William S. Kirsch, P.C.

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

11M.       No Strict Construction.  The parties hereto have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

* * * * * * * *

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

GLDD ACQUISITIONS CORP.

 

By:

/s/ Douglas B. Mackie

 

 

Its:

President and Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF PURCHASERS:

 

 

MADISON DEARBORN CAPITAL PARTNERS IV, L.P.

 

By:

Madison Dearborn Partners IV, L.P.

Its:

General Partner

 

By:

Madison Dearborn Partners, L.L.C.

Its:

General Partner

 

By:

  /s/ Thomas S. Souleles

 

 

Name:

Thomas S. Souleles

 

Title:

Member

 

SPECIAL CO-INVEST I

 

By:

  /s/ Thomas S. Souleles

 

 

Its:

  Member

 

 

2

--------------------------------------------------------------------------------


 

NORTHWESTERN UNIVERSITY

 

By:

  /s/ William H. McLean

 

 

Its:

  Vice President and Chief Investment Officer

 

 

 

RANDOLPH STREET PARTNERS VI

 

By:

  /s/ William S. Kirsch, P.C.

 

 

Its:

  Partner

 

 

2

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND DISCLOSURE SCHEDULES

 

Exhibits

 

Exhibit A

 

-

 

Amended and Restated of Certificate of Incorporation

 

 

 

 

 

Exhibit B

 

-

 

Amended and Restated Bylaws

 

 

 

 

 

Exhibit C

 

-

 

Registration Rights Agreement

 

 

 

 

 

Exhibit D

 

-

 

Management Agreement

 

 

 

 

 

Disclosure Schedules

 

Schedule of Purchasers

 

Capitalization Schedule

 

--------------------------------------------------------------------------------